Citation Nr: 0124180	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  97-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disease, to 
include skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1946 to 
June 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claims 
of entitlement to service connection for skin disease, to 
include skin cancer, and for prostate cancer, each also 
claimed as a result of exposure to radiation.  The RO sent 
the veteran a letter to this effect during that same month, 
along with a copy of the January 1997 rating decision and 
notice of his appellate rights.

While the veteran did submit a statement in February 1997, 
which contested the denial of service connection for a skin 
disease, the Board notes that the content of this statement 
does not indicate dissatisfaction with the denial of service 
connection for prostate cancer.  In that statement, the 
veteran advised that he understood the RO's position on the 
prostate cancer, but not on the issue of a skin disease.  As 
such, he addressed only, and very specifically, his 
disagreement with the RO's adverse determination of his claim 
for a skin disease.  See, e.g., Jarvis v. West, 12 Vet. 
App. 559, 562 (1999).  Thus, the Board does not construe the 
February 1997 statement as a notice of disagreement with the 
RO's adjudicative determination of the prostate cancer claim.

Accordingly, the only issue for which an appeal has been 
initiated is that of entitlement to service connection for a 
skin disease, to include skin cancer.  In this regard, a 
Statement of the Case relative to that issue was furnished in 
March 1997.  A Substantive Appeal was received by the RO in 
April 1997.  

The Board also notes that, in accordance with his October 
2000 request, the veteran was scheduled for a personal 
hearing before a member of the Board at the local RO.  As 
reflected by the record, the veteran was mailed adequate 
notice to report to his scheduled hearing, and such notice 
was sent to the veteran's last known address of record.  
However, the May 2001 notification letter was returned as 
undeliverable by the Unites States Postal Service.  The RO 
made attempts to locate an alternative address for the 
veteran but such attempts were unsuccessful.  See Hyson v. 
Brown, 5 Vet. App. 262, 256 (1993) (holding that the burden 
falls on the claimant/appellant to keep the VA apprised of 
his (or her) whereabouts, and; if he does not do so, 
"[t]here is no burden on the part of VA to turn up heaven 
and earth to find him").  Therefore, there are no hearings 
that need to be scheduled in this case.

REMAND

The veteran and his representative contend that service 
connection is warranted for a skin disease, to include skin 
cancer.  In support of this claim, the veteran maintains that 
his current skin disease is related to his period of military 
service, and even more specifically, may be due to either sun 
or radiation exposure in service.

Under the laws administered by VA, service connection for 
conditions claimed as due to exposure to ionizing radiation 
in service may be accomplished in three different ways.  
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), service incurrence may be presumed for certain 
listed diseases in a "radiation-exposed veteran."  A 
radiation exposed veteran is a veteran who participated in a 
radiation-risk activity while on active duty.  38 U.S.C.A. 
§ 1112(c)(3)(A) (West 1991); 38 C.F.R. § 3.309(d)(3)(i) 
(2001).  Radiation risk activity means either on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, between August 6, 1945 and July 1, 1946; or internment 
as a prisoner of war in Japan during World War II which 
resulted in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who occupied Hiroshima or 
Nagasaki, Japan, as described above.  38 U.S.C.A. 
§ 1112(c)(3)(b) (West 1991); 38 C.F.R. § 3.309(d)(3)(ii) 
(2001).  While VA has conceded that the veteran is a 
"radiation-exposed veteran" for purposes of applying 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Board must 
point out that skin cancer is not recognized as one of the 
listed diseases specific to radiation exposed veterans.  
38 C.F.R. § 3.309(d)(3) (2001).  Thus, the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are not for 
application in this case.

In order to establish a claim under 38 C.F.R. § 3.311(b) 
(2001), the veteran must first have been exposed to ionizing 
radiation while in service.  Second, he must have 
subsequently developed one of the radiogenic diseases listed 
in 38 C.F.R. § 3.311(b)(2) (2001).  Finally, the disease must 
have become manifest during the requisite latency period.  38 
C.F.R. § 3.311(b)(5) (2001).  As previously mentioned, 
pursuant to 38 C.F.R. § 3.311(a)(4)(i) (2001), VA has 
conceded that the veteran was exposed to radiation while in 
service (as he alleges), because it has not been proven or 
disproved that the veteran participated in the 
decontamination of an LCI ship, which was involved in a 
confirmed United States government atmospheric nuclear test 
series conducted in the Pacific during the veteran's period 
of service.  Moreover, skin cancer is, in fact, one of the 
enumerated radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Currently, the record on appeal indicates 
that the veteran began receiving medical treatment for his 
skin cancer in 1985, which is well beyond 5 years after his 
exposure to radiation in 1946.  38 C.F.R. § 3.311(b)(5).  
Nonetheless, a radiation dose assessment from the Defense 
Nuclear Agency has established that there is no evidence to 
suggest that skin cancer is associated with the radiation 
doses (external or internal) at the levels received by 
participants in atmospheric nuclear testing in the summer of 
1946, to include the veteran.  In addition, according to the 
medical opinion of the Under Secretary for Health, the 
veteran's skin cancer was unlikely attributable to his 
exposure to ionizing radiation in service.  Given the results 
of the veteran's radiation dose assessment, coupled with the 
aforementioned medical opinion, the veteran does not satisfy 
the requirements for presumptive entitlement under the 
provisions of 38 C.F.R. § 3.111(b).

Despite the fact that the veteran does not satisfy the 
statutory or regulatory requirements for establishing 
presumptive service connection for a skin disease, to include 
skin cancer, by way of exposure to radiation, the veteran may 
still establish service connection by way of proof of actual 
direct causation, which requires that the veteran put forth 
evidence tracing causation to either a condition or event 
during service.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  In this regard, the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations have enhanced the duty on the part of VA to 
notify of the information and evidence needed to substantiate 
a claim, and they redefine the obligations of the VA with 
respect to its duty to assist the veteran in obtaining 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In assisting the veteran to develop his claim of service 
connection for a skin disease, VA must make a reasonable 
effort to obtain any outstanding relevant records, which have 
been identified by the veteran, and which are not in the 
custody of a Federal department or agency.  Id.  In his March 
1997 Notice of Disagreement, the veteran noted that in 
September 1995, Dr. Wiley had removed a cancerous growth from 
his left eyelid.  According to the veteran, he underwent this 
procedure at the Roxborough Memorial Hospital.  However, the 
record on appeal does not reflect that VA has undertaken 
efforts to obtain these records from either the identified 
physician or facility.  Moreover, the veteran has also 
indicated that he has received treatment from Dr. Kauh, and 
while the claims file contains at least two statements from 
the referenced physician, the records and reports pertaining 
to that treatment have not been associated with the claims 
file.  As such, a reasonable effort should be made to attempt 
to obtain the above-referenced medical records, which are 
potentially relevant to the veteran claim for a skin disease, 
to include skin cancer.

Fulfillment of the statutory duty to assist also requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record 
contains (1) competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability and (2) indicates that the disability or symptoms 
may be associated with the claimant's active duty and (3) 
does not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A (as amended); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The veteran in this case has brought forth competent medical 
evidence of a skin disability, to include skin cancer.  
During his April 1997 hearing, the veteran testified that he 
first learned he had skin cancer in September 1985, 
subsequent to the removal of what was thought to be a pimple.  
In correspondence dated in September 1994, Dr. Kauh confirmed 
that the veteran was found to have multiple actinic 
keratosis, solar lentigo, and basal cell carcinoma, in 
addition to diffuse solar elastosis.  Dr. Kauh also expressed 
the opinion that the referenced skin changes were well known 
to be caused by prolonged and chronic exposure to sunlight.

In a follow-up letter, dated in April 1997, Dr. Kauh advised 
that he explained the impact of prolonged sun exposure to the 
veteran, and was informed by the veteran that he had in fact 
experienced a few episodes of severe sunburn during his 
period of military service.  Specifically, the veteran has 
testified to the effect that he spent approximately 20 months 
assigned to a tropical area, Guam.  During this time, he 
recalled that there were occasions in which he worked without 
wearing a shirt, or a hat, and as a result he sustained 
severe sunburn or sun poisoning.  He recounted that he was 
treated at the dispensary and was treated with Calamine 
lotion.  He further related, however, that he was never given 
sunblock or any type of sunscreen.  Lastly, he indicated that 
he has developed approximately 20 or more additional lesions, 
which have been identified as some sort of skin cancer 
affecting his face, chest, arms and back.

Based on the veteran's above-referenced statements in 
conjunction with the medical opinion provided by Dr. Kauh, 
VA's duty to assist has been triggered.  See Falzone v. 
Brown, 8 Vet.App. 398, 404-04 (1995); Harvey v. Brown, 6 
Vet.App. 390, 393 (1994); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  In this context, a VA examination is 
subsequently necessary in order to obtain sufficient medical 
evidence for VA to make a determination on the veteran's 
claim of service connection for a skin disease, to include 
skin cancer.  In particular, an examination is warranted in 
this case in order to assist in resolving the nature and 
etiology of the veteran's skin disease.  This issue must be 
resolved on the basis of expert medical opinion prior to the 
determination of whether service connection is warranted for 
the veteran's skin condition.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Lastly, the examination should take 
into account the veteran's record of prior medical treatment, 
so that the evaluation of the claimed disabilities will be a 
fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

Finally, the Board observes that this case also presents an 
additional issue which must be resolved on the basis of 
expert medical opinion.  In this regard, the report of the VA 
examination conducted in November 1996, which did not include 
a review by the examiner of the veteran's claims file, 
appears to contain a discrepancy in that the examiner's 
objective findings are not necessarily consistent with the 
examiner's final diagnoses.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder, particularly those 
records from Dr. Kauh and Dr. Wiley.  The 
RO should request the veteran's 
assistance in providing information 
sufficient to locate such records.  If 
any such records are unavailable, the 
reasons for the unavailability should be 
documented in accordance with the proper 
procedures under the Veterans Claims 
Assistance Act and its implementing 
regulations.

2.  The RO should also inform the veteran 
that he may submit medical proof showing 
that his skin disease, to include skin 
cancer, was due to radiation exposure 
during service.

3.  The RO should schedule the veteran 
for a VA dermatology examination in order 
to determine the nature, severity, and 
etiology of any skin disability, to 
include skin cancer, that he may have.  
All studies deemed appropriate by the 
examiner should be performed, and all 
findings should be set forth in detail.  
The examiner must have an opportunity to 
review the veteran's claims folder, to 
include the service medical records, the 
post-service VA and private medical 
records and reports, and the VA 
examination report of November 1996.  
Based on a review of the claims file and 
the results of the examination, the 
examiner should respond to each of the 
following questions:

(a.)  Does the veteran have a current 
skin disability, to include skin cancer?  
Please identify the specific diagnosis or 
diagnoses.

(b.)  If so, the examiner should comment 
on whether it is at least as likely as 
not that any such skin disability, to 
include skin cancer, is etiologically 
related to the veteran's active military 
service, including his claimed in-service 
sun exposure; or whether any such skin 
disability, to include skin cancer, had 
its initial onset within the first post-
service year.

(c.)  Are the current medical and 
objective findings consistent with those 
documented in the VA examination report 
dated in November 1996 examination?  If 
not, the examiner should comment on and 
explain any inconsistencies.

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  If the 
examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) and the 
implementing regulations at 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

6.  Following the completion of the 
foregoing, the RO should readjudicate the 
claim of entitlement to service 
connection for a skin disease, to include 
skin cancer.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case. The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
veteran's VA claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




